Citation Nr: 1010099	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-30 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a sebaceous cyst of the neck and chronic chest acne.

2.  Entitlement to service connection for a left leg 
condition, diagnosed as dermatitis.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1963 to 
April 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted an increased rating of 10 percent for a 
sebaceous cyst of the neck and chronic chest acne, effective 
June 22, 2005, and denied service connection for a left leg 
condition diagnosed as dermatitis and denied service 
connection for posttraumatic stress disorder (PTSD).

The issue of service connection for PTSD has been 
recharacterized as an acquired psychiatric disorder and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between the Veteran's present left leg skin rash and his 
service.

2.  The sebaceous cyst and chronic chest acne are not 
presently active skin diseases; they have not required any 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs; nor are any residual scars that are 
deep or cause limited motion of the affected parts.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg 
condition diagnosed as dermatitis are not met. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for a sebaceous cyst of the neck and chronic chest acne have 
not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Code 7815 (2009); 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2005 regarding the service connection 
claim for a left leg condition.  The Veteran later contended 
that the left leg condition was secondary to his service-
connected chest acne.  The notice letter did not provide the 
criteria for substantiating a secondary service connection 
claim, as the Veteran had not yet contended that the left leg 
condition was secondarily related to the chest acne.  
Nonetheless, the Veteran is essentially contending that his 
left leg skin disease is related to a disease that was first 
manifested in service on his chest.  Thus, the notice 
letter's inclusion that in order to substantiate his claim he 
must submit evidence that a present disease or disability is 
related to a disease or disability in service applies to the 
Veteran's assertions.  

The RO provided the appellant with notice in May 2008 
regarding the criteria for assigning disability ratings 
including the specific diagnostic code for rating the 
service-connected skin disability, subsequent to the initial 
adjudication.  While the May 2008 notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a July 2008 statement 
of the case and October 2009 supplemental statement of the 
case, following the provision of notice.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding effective dates for any grant of service 
connection, no new disability rating or effective date for 
award of benefits will be assigned as the claim for service 
connection is denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of the disabilities on appeal.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service connection for left leg condition diagnosed as 
dermatitis

The Veteran contends that he has a skin condition on his left 
leg as a result of Agent Orange exposure in Vietnam.  He 
states that he believes the condition is chloracne.  He later 
stated that, alternatively, that the condition is the same 
condition that first manifested in service as chest acne.  He 
indicated that it began as a small pimple and spread over the 
whole leg.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a)(6)(iii).   

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, certain diseases, including chloracne, 
shall be service-connected, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service personnel records reflect the Veteran's service 
in Vietnam from November 29, 1965 to November 18, 1966.  
Thus, the Veteran is presumed to have been exposed to 
herbicides, including Agent Orange, during his service.  See 
38 C.F.R. § 3.307(a)(6)(iii).  He served in the Army and 
during his during his period of service in Vietnam, his 
military occupational specialty was helicopter mechanic.

The service treatment records show the Veteran complained of 
a rash on his legs and groin in August 1966.  He also had 
treatment for various other skin ailments including venereal 
warts and a sebaceous cyst on the neck.  Right after the 
Veteran's April 1967 discharge from service, a June 1967 VA 
examination report notes that the Veteran had multiple acne 
lesions scattered throughout the back of the neck and 
posterior chest.  The Veteran was service-connected for scars 
associated with chest acne and a sebaceous cyst on the neck 
in August 1967.

Much later, a March 2001 private treatment record notes a 
rash on the leg that started two months ago.  An April 2001 
evaluation of the dermatitis noted that the swelling and 
infection was down but the rash was spreading and becoming 
more pruritic.  Examination limited to the lower extremities 
confirmed what appeared to be stasis or eczematoid dermatitis 
of both lower legs - the left leg was by far worse - 
extending to the ankle.  There was no swelling.  The 
assessment was eczematoid dermatitis.

A January 2003 VA primary care record notes complaints of 
pruritus on the bilateral lower extremities for two years.  
The Veteran was found to have a scaly rash on the lower 
extremities.  He had been using cream as needed and was 
issued Triamcinolone cream.

A January 2006 VA dermatology examination report notes the 
claims file was available and reviewed by the examiner.  The 
examiner noted the history of skin conditions in service 
including venereal warts and sebaceous cysts.  On physical 
examination, the Veteran had onset of an itching rash on the 
back of the legs about five years ago and continuous acne on 
the back and arms.  The examiner noted that the Veteran 
showed some of the classic signs of liver cirrhosis, 
including hyperpigmentation of the extremities.  Photographs 
of the back of the legs noted hyperpigmentation, rashes, and 
muscle atrophy.  Improvement was possible with cessation of 
alcohol and tobacco abuse.  The examiner concluded that the 
Veteran's condition was secondary to self-abuse and not 
military service.  In conclusion, the examiner found that the 
Veteran's skin conditions, other than the service-connected 
acne and axillary pemphigus were secondary to his lifestyle.

In March 2006, a VA primary care note shows the Veteran had a 
rash on his legs that had a slightly similar presentation on 
the upper arms, but not to the same extent.  The assessment 
was possible ichthyosis vulgaris versus psoriasis.  A 
dermatology consult was ordered; but there is no indication 
of record that the dermatology consult occurred.

An October 2009 VA dermatology examination was provided.  The 
examiner indicated that the claims file was not available at 
the time of the examination but the examiner took the history 
reported by the Veteran and took this information to be true.  
The examiner also had access to VA primary care records.  The 
Veteran was noted to have peripheral artery disease and 
peripheral neuropathy and had thickened scaling of his legs 
that had been diagnosed as stasis dermatitis of the legs.  He 
had been receiving ongoing treatment for stasis dermatitis 
and dry scaling of the legs bilaterally.  On physical 
examination, he had 1+ edema, erythema, thickening, and 
scaling of the skin of the lower legs bilaterally; but there 
were no ulcerations or acute inflammation.  The impression 
was stasis dermatitis secondary to his edema and peripheral 
vascular disease in his lower legs, which is unrelated to his 
acne and hydradenitis suppurativa.

There is no medical evidence showing a connection between the 
Veteran's present rash on the left leg and his service.  
While the service treatment records mention a finding of a 
rash on the legs in August 1966, there is no further mention 
of any rash on the legs until 2001, 35 years later.  
Additionally, there is no evidence of continuity of 
symptomatology of a skin disability on the legs from service 
or during the 35 years before this disability was shown.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).   The Veteran 
reported on the March 2001 private treatment record that the 
rash on the leg started two months ago.  VA records dated in 
2003 and 2006 also support 2001 as the start of the rash on 
the legs.  

Furthermore, there is medical evidence relating the current 
rash on the legs to causes other than the single in-service 
treatment record for a rash on the legs.  The January 2006 VA 
examiner found that the rash on the legs was 
hyperpigmentation, which was due to classic signs of liver 
cirrhosis.  The October 2009 VA examiner found that the rash 
on the legs was stasis dermatitis secondary to peripheral 
vascular disease of the lower legs.  None of the medical 
records relate the current skin diagnoses on the leg to 
service or a service-connected disability, including the 
findings of chest acne right after service on examination in 
June 1967.

The Veteran genuinely believes that his rash on the left leg 
was incurred in service.  His factual recitation as to his 
symptoms he experienced in service is accepted as true.  
However, as a lay person, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of a skin disease and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the medical professionals who evaluated the 
skin and the Veteran's history and found the skin conditions 
to be related to factors other than the Veteran's service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for a left leg condition diagnosed as 
dermatitis; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

III.  Increased rating for sebaceous cyst on the neck and 
chest acne

The RO originally granted service connection for a scar 
associated with removal of a cyst on the neck and chronic 
chest acne in August 1967, assigning a 0 percent rating.

The Veteran filed an increased rating claim for the service-
connected skin disability in June 2005.  In June 2006, the RO 
granted an increased rating of 10 percent, effective June 22, 
2005, for the sebaceous cyst of the neck and chronic chest 
acne.  The Veteran seeks a higher rating.  He contends that 
he has received treatment over the years for this disability 
and is thus entitled to a higher rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.
 
Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

In this case, there is no diagnostic code specific to 
sebaceous cyst.  For this reason, the RO evaluated the 
Veteran's service-connected disability by analogy under 
38 C.F.R. § 4.118, Diagnostic Code 7815 for bullous disorders 
(including pemphigus vulgaris, pemphigus foliaceous, bullous 
pemphigoid, dermatitis herpetiformis, epidermolysis bullosa 
acquisita, benign chronic familial pemphigus (Hailey-Hailey), 
and porphyria cutanea tarda).  Under Diagnostic Code 7815 a 
skin disability covering at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period warrants a 10 
percent disability rating. 

A skin disability covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
requiring systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent disability rating. 

Finally, a skin disability covering more that 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating. 

Otherwise, the disability is rated based on disfigurement of 
the head, face, or neck (Diagnostic Code 7800), or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
on the predominant disability. 38 C.F.R. § 4.118, Diagnostic 
Code 7815 (2009).

Acne is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7828.  However, for reasons discussed below, the Veteran is 
not entitled to a separate rating under this diagnostic code 
as there is no active deep acne skin disorder on the chest.  
A 10 percent rating is assigned under Diagnostic Code 7828 
for deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck, or; deep 
acne other than the face and neck.  

An October 2009 VA dermatology examination shows the Veteran 
reported over the years he had red spots and draining bumps 
on his neck and back.  He did not recall any specific 
treatment for these conditions.  Examination showed that on 
his neck, there was a 3cm-long transverse surgical scar that 
was 2mm wide along the skin fold to the right of center.  He 
had no palpable underlying lesions and his scar was well-
healed without inflammation, tenderness, keloid, or 
contracture.  He had multiple pitting scars characteristic of 
prior acne on his back and three blackheads, one inflamed 
follicle that was 2mm in size.  The impression was that the 
Veteran had a history of acne vulgaris on the back although 
this was quiescent with no current inflammation, drainage, or 
cysts.  He had a scar on his neck compatible with residuals 
of removal of a sebaceous cyst, with no history of 
recurrence.  There were no clinical findings suggestive of 
pemphigus.  

The examiner found that the Veteran had active disease in his 
younger years with acne but this had resolved.  He reportedly 
had a sebaceous cyst removed from his neck and had no 
recurrence or evidence of pemphigus.  He was on no medication 
for acne or sebaceous cyst of the neck and had not used 
corticosteroids or immunosuppressive drugs in the past for 
this.  He had no malignant or benign neoplasms of the skin; 
nor did he have urticaria, vasculitis, or erythema 
multiforme.  He currently had only superficial residuals of 
his acne and no inflamed nodules or pustule cysts.  He had 
residual areas on his neck and face encompassing 2 percent of 
his total body surface area and 10 percent of his head and 
neck; but these were not inflamed.  He did not have 
significant scarring, color, or texture changes in the skin.  
As noted, he had a few open comedone blackheads but no closed 
comedone or papules, pustules, or superficial cysts.

The medical records show the Veteran does not have any active 
skin disease on the neck or back; thus, he cannot be 
compensated for any active skin disease.  There is residual 
scarring associated with the sebaceous cyst and chest acne 
but the area covered is 2 percent of the entire body and 10 
percent of the affected area (head and neck), which is much 
less than the 20 to 40 percent required for a higher rating 
under Diagnostic Code 7815.  Moreover, Diagnostic Code 7815 
contemplates active disease, which the Veteran does not have.  
His sebaceous cyst and chest acne also has not required any 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  A rating higher than 10 percent is 
not warranted for any residuals scars, as his scars are not 
deep and do not cause limited motion.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (effective prior to October 23, 2008).  

The symptoms associated with the sebaceous cyst and chest 
acne have been stable throughout the appeals period.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  If so, the 
appeal must be referred for consideration of the assignment 
of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required.  Thun, 
22 Vet. App. at 116.

The impairment associated with the sebaceous cyst and chest 
acne is adequately considered by the diagnostic code applied.  
The medical evidence currently shows no active disease, deep 
scarring that causes limited motion of the affected part, or 
any requirement for systemic treatment with corticosteroids 
or other immunosuppressive drugs.  The Veteran actually is 
more than adequately compensated by the impairment considered 
for a 10 percent rating under Diagnostic Code 7815.  A rating 
in excess of that assigned is provided for certain 
manifestations of the service-connected disorder but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability.  The Veteran has not required frequent 
periods of hospitalization due to the service-connected 
disability, and marked interference of employment has not 
been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

Last, any inferred claim for a total disability rating based 
on individual unemployability (TDIU) under Rice v. Shinseki, 
22 Vet. App. 447 (2009) has been considered.  The Veteran has 
not specifically claimed entitlement to a TDIU.  The Veteran 
reportedly retired from real estate in June 2007 after 37 
years of being in the business; however, there is no 
indication that his service-connected skin condition has, in 
any way, affected his employability.  Thus, TDIU has not been 
raised by the evidence of record.  

The preponderance of the evidence is against the increased 
claim for a sebaceous cyst of the neck and chronic chest 
acne; there is no doubt to be resolved; and an increased 
rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
sebaceous cyst of the neck and chronic chest acne is denied.

Entitlement to service connection for a left leg condition, 
diagnosed as dermatitis is denied.


REMAND

The Veteran seeks service connection for an acquired 
psychiatric disorder, including PTSD.  He reported a number 
of stressors he experienced while serving in Korea, the 
Dominican Republic, and Vietnam.  He stated that he was in 
helicopter repair and that in Korea in August or September 
1963, he was in a truck that broke down with a big explosion 
and they were stranded in the snow for hours before being 
rescued.  He also recalled being on gun duty in a shack alone 
and being scared to death.  He stated that in December 1965, 
he was in Vietnam just outside Qui Nhon and was in a test 
flight and came under sniper fire.  He also recalled one 
night mortar shells landing just outside of camp and spending 
the night in fox holes, as well as seeing dead bodies being 
transported.  Last, he indicated that in Vietnam he was on a 
ship and the waves were so high he was afraid the ship was 
going to fall apart because it was so old.  

The service personnel records reflect the Veteran's service 
in Korea from September 12, 1963 to July 27, 1964, Dominican 
Republic from August 27, 1965 to September 21, 1965, and 
Vietnam from November 29, 1965 to November 18, 1966.  He 
served in the Army and during his first period of service, 
his military occupational specialty (MOS) was Armor 
Intelligence Specialist.  During his second period of 
service, the MOS was helicopter mechanic.

Service treatment records show that the Veteran reported in 
September 1966 that he had anxiety and tension when in 
aircraft followed by depression.  This was increased by being 
at high altitudes.  Psychiatric clinical evaluations in March 
1963, March 1964, April 1965, and the final discharge 
examination in April 1967 were normal.

The Veteran was evaluated in February 2006 by a VA clinical 
psychologist, who determined that the Veteran might have 
situational depression, unrelated to service, but did not 
have PTSD.  The PTSD assessment was based in part on the fact 
that the Veteran did not experience any life-threatening 
situations in service.  The examiner, however, did not have 
the benefit of all of the Veteran's reported stressors, as 
the Veteran reportedly avoided discussion of the topic during 
the examination and only mentioned seeing dead bodies being 
transported.  When asked about what he thought was 
contributing to what he believed was PTSD, the Veteran could 
not get through the incident and started to cry.  The 
examiner noted that the Veteran was rather closed, but was in 
obvious pain.  The Veteran did not reassert his stressor of 
experiencing mortar fire outside his camp in Vietnam; nor did 
the examiner have the benefit of any searches conducted by 
the U.S. Army and Joint Service Records Research Center 
(JSRRC) to find corroborative evidence of this event.  Also, 
the examiner did not comment on the findings in service in 
September 1966 when the Veteran reported experiencing 
anxiety, tension, and depression while being in an aircraft, 
which is consistent with his report of being afraid when he 
was in a helicopter that came under sniper fire in 1965.    

Most of the stressors reported by the Veteran are either 
unverifiable or extremely difficult to verify.  However, the 
Veteran's competent and credible reports of experiencing 
sniper fire in December 1965 or January 1966 in a helicopter 
along with the findings in service in September 1966 of 
experiencing anxiety, tension, and depression when in an 
aircraft provide credible evidence of this experience in 
service.  Thus, any determination of whether the Veteran has 
PTSD should take this experience into consideration.  Also, 
the mortar fire landing just outside camp in December 1965 or 
January 1966 in Vietnam just outside of Qui Nhon is an event 
that can be searched for by the JSRRC, as he provided at 
least a 60-day date range and stated that he was with the 
14th Battalion and was assigned to the Green Beret unit as a 
mechanic.  The service personnel records note that in 1966, 
he was assigned to SO115 Hq 14th Aviation Battalion.  This 
stressor should be searched for by the JSRRC to determine if 
corroborative evidence can be found.  If the JSRRC is able to 
confirm the event, then this event should also be considered 
by the VA examiner to determine whether the Veteran presently 
has PTSD due to his service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC to determine whether 
a search can corroborate the following 
event: Between December 1965 and January 
1966, mortar fire landing just outside 
camp in Vietnam just outside of Qui Nhon.  
The Veteran was assigned to SO115 Hq 14th 
Aviation Battalion and stated that he was 
assigned to the Green Beret unit as a 
mechanic.  All responses from the JSRRC 
whether positive or negative should be 
documented in the claims file.

2.  After completion of #1, schedule the 
Veteran for a VA psychiatric examination 
to determine whether he has any acquired 
psychiatric disorder and, if so, it is at 
least as likely as not (i.e., 50 percent 
chance or greater) that such disorder is a 
result of his service.  The examiner 
should consider the Veteran's competent 
and credible reports of experiencing 
sniper fire in December 1965 or January 
1966 in a helicopter as well as the 
findings in service in September 1966 of 
his experiencing anxiety, tension, and 
depression when in an aircraft.  The 
examiner also should consider any stressor 
that is corroborated by the JSRRC.

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

3.  Thereafter, any additional development 
deemed necessary should be provided.  If 
the benefit sought on appeal remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2008).




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


